Title: To George Washington from Jonathan Trumbull, Sr., 31 August 1780
From: Trumbull, Jonathan, Sr.
To: Washington, George


                        
                            Sir,
                            Lebanon 31st August 1780
                        
                        I have the honor to receive inclosed in a circular Letter from the Honble Committee of Cooperation, a Copy of
                            your letter to them dated 17th instant. I am sorry to find the large deficiences from the respective States as expressed
                            in that letter.
                        I think it my duty to inform your Excellency that measures have been, & still are taking to furnish
                            the men requested from their State, with the other requisites of provisions, teams, horses &c. that I belive the
                            men will be soon collected to the army, not without some unavoidable, tho’ I hope no great failures. The men to serve in
                            the Continental Army ’till the first of January, are daily going forward—the three months men are also Collecting. Of
                            these latter Hez. Wyllys Esqe Lt Colo. Commandant hath with him at New London, and on Norwich River cutting and preparing
                            fascines, gabions &c. about 800—he is with me this day—informs that work is now going
                            on well, and will not be long in accomplishing, and his corps ready to join the army. The rest were order’d to Danbury—Lt
                            Colonels Welles and Beebe with their Regiments are at Horseneck, ready for your call—Hope when they are marched off, that
                            place may be in greater safety than they have been for some time past. The appearance of any thing decisive being
                            undertaken, this State, I think will supply men sufficient to fill all it’s deficiences in that regard, by sending
                            volunteers and independent Companies to enter the service, agreeable to a proposition sent me by B. Genl Parsons.
                        On the score of provisions, Good Providence hath afforded ample supplies. The regulations of Congress have
                            put us into a condition, whereby they, especially the fresh Beef, I fear will come on to the Army very irregularly. We have
                            been endeavouring a Correspondence of the Superintending Commissaries of the New England States, that they may know and
                            keep up a regular course of droves of cattle. This State, if I am not misinform’d is in advance beyond the rest and the
                            requisition made from it—I have heard there hath been a time lately when the army were destitute of cattle on hand—and at
                            other times there may be more than is convenient—The droves ought to be under a direction which will bring them on
                            regularly—This State have at New London four or five hundred barrels of best Irish Mess Beef, which, if requested, may be
                            sent—It will be but to take an opportunity to send it into Connecticut River to Middletown or Hartford, which will be a
                            great saving in expence of carriage—which brings me to the Quarter Master’s Department—the new regulations of which I
                            fear, will bring on us fresh embarassments—I should have thought former experience would have taught a useful lesson, on
                            the expediency of making such refin’d rules, and changes in the season for an Action campaign however, this State will
                            make the best of it—though my fears are many.
                        The great difficulties and perplexities you are laid under, when duly notified to the concerned, and not
                            remov’d, must forever exculpate Your Excellency from imputations of blame—it is my wish also to exculpate this State.
                        The affairs of our Currency is in a delicate situation—I see nothing to relieve but taxation & loans.
                        The enemy are endeavouring to sap the foundation of our credit, by draining us of our specie by clandestine
                            trade—by sending out their emissaries with Goods to sell for hard money only, and by the nefarious practice of sending
                            counterfeit Bills amongst us. The Lord reigns is just matter for our rejoicing with thankfulness for mercies receiv’d and
                            in hope of those we still stand in need of; and a real belief thereof a solid foundation for our humble trust in him—for
                            he is Good a strong hold in the day of trouble, he knoweth them that trust in him. I am with every sentiment of Esteem
                            & Consideration Your Excellency’s Most Obedient Hble Servant
                        
                            Jonth; Trumbull

                        
                     Enclosure
                                                
                            

                                
                                Gentn
                                Committee of Cooperation Lebanon 29th Augt 1780
                            
                            Yours of the 19th instant have duly recd... The Force and Justice of your ingenuous Observations on American
                                Affairs most sensibly affects my Mind... Yet can by no means believe the Spirit of Liberty is so farr lost. But that
                                America may yet be roused and by her Exertions rise superiour to the Power and Policy of her relentless Enemies... Her
                                Resourses are by the Blessing of Heaven adequate to her Necessities and doubt not they may be drawn forth... This State
                                ever anxious to support the American Cause have made Provision for complying with the Requisitions in Men Provisions
                                Forage & Teams and no Exertions will be wanting to carry the Same into Execution... The Men are daily going on
                                and Measures using to hasten the Remainder should they prove unsuccesfull and an Attack be made on New York the
                                Difficiencies will be made up in a short Time as such an Event would rouse the People to Arms... proper Persons are
                                employed in purchasing Provisions & Forage and the advanced Season will I hope render the procuring the Same
                                less difficult... The Ox Teams are procured & sent on and the greatest Part of the Horses the Residue will I
                                doubt not be soon had... Hope no Relaxation in the necessary Preparations for a vigourous offensive Campaign will take
                                Place on the Idea that every Requisition on this State for Men & Supplies will not be compleated. I am, with
                                Esteem & Consideration Gentln Your Obedient hble Servant

                            
                                 Jonth; Trumbull
                            
                        
                        
                    